Justices Lynde, Cushing & Oliver

for abating it.(1)
Ch. Justice. Abstracted from the Custom, I see no Reason why it should abate.

(1) Where a writ of review was improvidently issued, without notice to the opposite party, the Court ordered a hearing, but resused to quash the writ, because, the three years having elapsed, the plaintiff would thereby lose his right to bring another petition. Clap v. Joslyn, 1 Mass. 133. And in Brewer v. Sibley, 13 Met. 177, it is intimated that in case of review “ it would be reasonable to reftrict the defence to the merits.”